DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election with traverse of group I, claims 1-17 and 20-21 in the reply filed on 2/7/2022 is acknowledged.
Applicants argue that the cited prior art Peterson (US 5972608) does not teach recombinant histones H2A, H2B, H3 or H4. Rather Peterson only discloses using purified histones. Examiner agrees. However, under Rule 37 CFR 1.475 (b), a national stage application can only draw one of the following: 
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or 
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or 
(4) A process and an apparatus or means specifically designed for carrying out the said process; or 
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

From the above category (2), the instant election is directed a product (recombinant functionalized mononucleosome)(claim 1). and method of use (claim 13).  Note, the prior art Muir (cited below) anticipates the instant claim. This also annuls the unity by the instant invention of the recombinant nucleosome. 

Therefore the restriction is deemed proper. 

4.	Claims 18-19 and 26-27 have been cancelled.
5.	Claims 1-17, 20-25 and 28-29 are pending. 
6.	Claims 22-25 and 28-29 are withdrawn from further consideration. 
7.	Currently, claims 1-17 and 20-21 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 11, “the assay” lacks antecedent basis depending on claim 1.

Claim Objections

Claim 21 is objected to because of the following informalities:  please indicate the full names of the remodeling enzymes.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-16 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15, 19-20 of copending Application No. 16/977,218 (reference application) in view of Brown (US 20190055235) and Buning (Biophysical Journal 2009 96: page 55a Meeting Abstract; IDS submitted reference). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending 218’ application recites a recombinant mononuclesome having H2A, H3, variants of H3 and a histone peptide having at least 90% identical to the N-terminal tail sequence of a core histone which is response for stability and positioning. Furthermore, the histone peptide also has sites for post-translation modificaiton which can be considered sites for enzymatic reaction resulting in signal production (i.e. phosphatase, methylase, acetylase). As to the luminescent proximity homogenous assay (ALPHA) and TR-FRET methodology, it is well-known and commonly used in the field for detecting of enzymatic reaction, e.g. contacting the recombinant nucleosome with the remodeling enzymes and measuring the signal changes, such as taught by  Buning teaches using FRET to detect histone modification on nucleosome DNA (See Abstract). .

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-16 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 6-7, 9-10, 12-15, 18-19 and 22-27 of copending Application No. 17416928 (reference application) in view of Brown and Buning. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending 928’ application recites a recombinant mononuclesome having H2A, H3, variants thereof and a nucleosome positioning sequence and sites for nuclease or transposase (or post-translational modification enzymes) coupled with a signal site, i.e. DNA barcode. As to the Alphascreen and TR-FRET methodology, it is well-known and commonly used in the field for detecting of enzymatic reaction, e.g. contacting the recombinant nucleosome with the remodeling enzymes and measuring the signal changes, such as taught by Buning teaches using FRET to detect histone modification on nucleosome DNA (See Abstract). Also Brown uses Alphascreen (amplified luminescent proximity homogeneous assay) to detect the acetylation on the H4 histone peptide (See section 0363).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-16 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 6-7, 10, 17, 20, 23-24 of copending Application No. 17430741 (reference application) in view of Brown and Buning. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending 741’ application recites a recombinant mononuclesome having H2A, H2B, H3 or H4 variants thereof and a nucleosome positioning sequence and a signal site, i.e. DNA barcode. it is well-known and commonly used in the field for detecting of enzymatic reaction, e.g. contacting the recombinant nucleosome with the remodeling enzymes and measuring the signal changes, such as taught by  Buning teaches using FRET to detect histone modification on nucleosome DNA .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13, 15-16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Muir (US 20150197801) as evidenced by Fry (Current Biology 2001 11:R185-R197).

Muir teaches using functionalized recombinant mononuclesome to study chromatin modulation. 
The recombinant mononuclesome contains: H2A, H2B, H3, H4, a DNA template encoding nucleosome positioning sequence and a signal site DNA barcode for DNA or nucleosome modification, e.g. post-translation modification (PTM) (See Abstract, claims 1-4; Figure 1). 

With regard to claims 2-4, the recombinant nucleosome has sites for PTMs (see above). 

With regard to claims 5-6, the DNA template has 10-1000 basepairs comprising an acceptor sequence located 5’ or 3’ of the nucleosome positioning sequence (See Figure 1). 



With regard to claim 10, Muir teaches using fluorophore for signal detection (See section 0057).

With regard to claim 11, it is noted that the term “the assay’ lacks antecedent basis (See 35 USC 112(b) rejection above).  Claim 11 depends on claim 1 which is a product claim. Therefore, the Office considers this assay is an intended use. Applicant is reminded that a recitation of the intended use of the claimed invention, i.e. for different assays as recited in claim 11, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Here, the product of claim has been disclosed in Muir reference, it is an inherent characteristic that such product can also be used in the recited assay absence of evidence to the contrary. 

With regard to claim 12, 15-16, Muir also teaches using bion/streptavidin as a functional tag for DNA template (See section 0013, 62, 79; 257 and claim 16). 

With regard to claims 13, Muir teaches using the recombinant nucleosome for study histone acetyltransferase which has been shown playing an important to the chromatin remodeling (shielding or unshielding the nucleosome). One of the key important enzymes, acetyletransferase (HAT), has been used by Muir for the study (i.e. contacting the nucleosome with the enzyme followed by measuring the signal changes)(see section 0140, 0208 and 0265).

Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luo (Methods 2014  70:108-118; IDS submitted reference).

Luo teaches using functionalized recombinant mononuclesome to study chromatin modulation. 
The recombinant mononuclesome contains: H2A, H2B, H3, H4, a DNA template encoding nucleosome positioning sequence and an acceptor sequence for FRET analysis wherein the DAN is labeled with fluorophore (See section 2.5, page 110 and 112).

With regard to claims 2-4, the recombinant nucleosome has sites inherently for post-translational modification.

With regard to claims 5-6, the DNA template has 10-1000 basepairs comprising an acceptor sequence located 5’ or 3’ of the nucleosome positioning sequence (See Figure 1). 

With regard to claim 7-9, the DNA template used by Luo comprises a transcriptional factor (LexA) binding site which is shielded in the unwrapped nucleosome (See Figure 1). The reaction site can be recognized by restriction enzyme.

With regard to claim 11, the same rationale outlined above because it is an intended use (See above Muir reference rejection).

With regard to claim 12, 15-16, Luo also teaches using bion/streptavidin as a functional tag for DNA template (See above). 

With regard to claims 13, Muir teaches using the recombinant nucleosome for study histone acetyltransferase which has been shown playing an important to the chromatin remodeling (shielding or unshielding the nucleosome). One of the key important enzymes, acetyletransferase (HAT), has been used by Muir for the study (i.e. contacting the nucleosome with the enzyme followed by measuring the signal changes)(see section 0140, 0208 and 0265).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Muir, as evidenced by Fry as applied to claims 1-13, 15-16 above, and further in view of Brown and Bunning.

Muir reference has been discussed above and Muir discloses that the recombinant nucleosome can be used in study of chromatin remodeling process and the associated proteins or factors (see section 0065, 0067 and 0132; Figure 7).  However Muir does not explicitly teach using Alphascreen or time-resolved fluorescence resonance (TR-FRET) for detection of post-translational protein modifications or protein-protein interaction. Nevertheless Alphascreen and TR-FREP are commonly used technique for detection of protein interaction in the field. 

For instance, Buning teaches using FRET to detect histone modification on nucleosome DNA (See Abstract). Also Brown uses Alphascreen (amplified luminescent proximity homogeneous assay) to detect the acetylation on the H4 histone peptide (See section 0363).


As has been discussed above, using the technique of Alphascreen and/or TR-FRET is well-known and commonly practiced in the field. Under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). The problem facing those in the art was to measure post-translational (e.g. enzymatic) changes, and there were a number of methodologies available to do so, such as Alphascreen or TR-FRET.  The skilled artisan would have reason to try these methodologies with reasonable expectation that at least one would be successful.  

With regard to claim 14, using a negative control (or positive control) is well-known and commonly practiced in the field. Using negative control coupled with positive control is a common tool to ensure the quality of the assay to avoid false positive and/or false negative. 

With regard to claim 20, the feature is used by TR-FRET for detection between a donor fluorophore and a quencher on the DNA template.

With regard to claim 21, Fry reviewed that several protein enzymes, such as SWI/SNF, ISWI, or INO80 (see Abstract; page R186), have been identified and shown playing an important role in the chromatin remodeling process (See also Figure 1-3). 


Allowable Subject Matter
14.	Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   The following is an examiner’s statement of reasons for allowance: no prior art teaches or fairly suggests using the fluorescence polarization assay on the nucleosome, histone or chromatin study by a functionalized recombinant mononucleosome comprising recombinant H2A, H2B, H3 and H4 proteins, a DNA template encoding nucleosome positioning sequence, a restriction enzyme site, a fluorophore signal site. The closest prior art is the reference of Muir reference where Muir does not suggest the above structure and merely relies on DNA barcoding, i.e. PCR-deciphering, not on the changes of anisotropy for quantifying enzyme activity under fluorescence polarization.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641